Citation Nr: 0101765	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-23 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a rating in excess of 10 percent for asthma, 
on appeal from the initial evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from October 1997 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDING OF FACT

Pulmonary function studies have disclosed only minimal 
obstructive impairment but the veteran requires the daily use 
of inhalers for his asthma; the asthma has not been 
manifested by exacerbations necessitating monthly visits to a 
doctor nor have intermittent courses of corticosteroids been 
required for the asthma.


CONCLUSION OF LAW

The criteria for a 30 percent rating for asthma have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.321, 4.7, 4.97, Diagnostic Code 6602 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is satisfied that VA has complied with the "duty to 
assist" the veteran in fully developing the evidence 
pertinent to his claim.  The veteran has been examined by VA 
for rating purposes.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

The veteran's claim for a higher evaluation for asthma is an 
original claim that was placed in appellate status by his 
disagreement with the initial rating award.  Furthermore, as 
held in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim 
for an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation. . . . "  The distinction 
between an original rating and a claim for an increased 
rating may be important, however, in terms of determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in identifying the 
underlying notice of disagreement and whether VA has issued a 
statement of the case or supplemental statement of the case.

In these circumstances, the rule in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Pursuant to Diagnostic Code 6602, a 10 percent rating is 
warranted for bronchial asthma if Forced Expiratory Volume in 
one second (FEV-1) is 71- to 80-percent predicted value, the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) is 71 to 80 percent, or 
intermittent inhalational or oral bronchodilator therapy is 
required.  A 30 percent rating is warranted for bronchial 
asthma if FEV-1 is 56- to 70-percent predicted value; the 
ratio of FEV-1/FVC is 56 to 70 percent; or daily inhalational 
or oral bronchodilator therapy, or inhalational anti-
inflammatory medication is required.  A 60 percent rating is 
warranted for bronchial asthma if FEV-1 is 40 to 55-percent 
predicted value; the ratio of FEV-1/FVC is 40 to 55 percent; 
at least monthly visits to a physician are required for 
exacerbations, or intermittent (at least three per year) 
courses of systemic corticosteroids are required.

When he was examined by VA in December 1999, the veteran 
indicated that his asthma was generally worse at night and 
that he had rarely missed work as a result of his asthma.  He 
also indicated that he then used a Primatene mist inhaler 
three times a day, and Drixoral in the summertime for hay 
fever.  On VA pulmonary function testing (PFT) taken in 
January 2000, the post-medication test results included a 
FEV-1 of 87 percent of the predicted normal value and a FVC 
of 91 percent of the predicted normal value. The ratio of the 
former value to the latter value was 83 percent.  

Pursuant to Diagnostic Code 6602, the pulmonary function test 
results do not support a rating in excess of 10 percent under 
the schedular criteria.  At the same time, the Board is 
cognizant that a 30 percent rating incident to Diagnostic 
Code 6602 is assignable in the event that resort to daily 
inhalational therapy is shown.  With respect to the latter 
criterion, the veteran indicated on the occasion of his 
December 1999 VA examination that he regularly used an 
inhaler of Primatene mist three times a day.  Moreover, the 
December 1999 VA examiner diagnosed the veteran with 
bronchial asthma and that he was prescribed an inhaler of 
Primatene mist, to be used three times a day.  Inasmuch as 
the medical evidence of record indicates that the veteran has 
been, and continues to use an inhaler on a daily basis, the 
Board is satisfied that the daily inhalation therapy 
necessary for the assignment of a 30 percent rating is shown.  
Therefore, a rating of 30 percent is warranted.

The Board finds, however, that a rating in excess of 30 
percent is not warranted.  In this regard, the Board notes 
that, although the veteran contends that a rating of at least 
50 percent is warranted, the record does not reflect that he 
has on any occasion received corticosteroidal therapy for the 
asthma.  Moreover, the record does not show and the veteran 
has not alleged that exacerbations of the asthma have 
necessitated a visit to a doctor on a monthly basis.  For 
these reasons, the Board finds that the criteria for a rating 
in excess of 30 percent is not warranted.  Diagnostic Code 
6602.

While the Board does not doubt the veteran's sincerity with 
respect to his contention in his August 1999 substantive 
appeal that a rating of at least 50 percent is warranted, the 
Diagnostic Code discussed above requires competent objective 
evidence that his asthma meets the appropriate criteria.  As 
noted above, the competent evidence of record fails to 
support a rating in excess of 30 percent under Diagnostic 
Code 6602.  The Board concludes that, without such evidence, 
the veteran's claim must be denied.  The Board has also 
consider whether "staged ratings" are appropriate.  Because 
the veteran appealed the initial evaluation assigned 
following the grant of service connection, separate ratings 
may be assigned for separate periods of time based on the 
facts found.  Fenderson, 12 Vet. App. 119, 126.  Here, at no 
time during the appeal period has the veteran's asthma been 
shown to be symptomatic so as to warrant the assignment of a 
rating in excess of 30 percent.  Thus, "staged ratings" are 
not warranted.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as any 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2000).

In making this determination, the Board has concluded that a 
basis for an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2000) has not been presented.  An extra-
schedular evaluation is appropriate in an exceptional case 
where the schedular evaluation is found to be inadequate.  
The governing norm is "[a] finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1).  Here, the veteran has not been 
hospitalized for prolonged periods of time for his asthma.  
Furthermore, he has not contended that he is out of work due 
to his asthma or that employment is markedly affected at the 
present time.  To the contrary, at his December 1999 VA 
examination, he indicated that he has missed work very 
uncommonly because of his asthma.  While the Board has 
considered that the record shows that the veteran was 
medically discharged on account of his asthma, nevertheless, 
that decision does not warrant a rating in excess of 30 
percent.  The Board has applied the relevant rating criteria 
pursuant to the VA ratings schedule and concluded that an 
original rating of 30 percent is appropriate.  As a result, 
the Board finds no indication of factors which would lead to 
a conclusion that this is an exceptional or unusual 
disability picture.

Finally, as noted, the Board has assigned an original rating 
of 30 percent for the veteran's service-connected asthma.  
Nevertheless, the Board has also considered the doctrine of 
reasonable doubt with respect to whether a rating in excess 
of 30 percent is warranted.  In the regard, the Board has 
found that, as the preponderance of the evidence is against a 
rating in excess of 30 percent, the doctrine is not for 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A rating of 30 percent for asthma is granted, effective from 
the effective date of service connection, subject to the 
criteria applicable to the payment of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

